FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT

 HECTOR NAVARRO; MIKE                               No. 13-55323
 SHIRINIAN; ANTHONY PINKINS;
 KEVIN MALONE; REUBEN CASTRO,                         D.C. No.
               Plaintiffs-Appellants,              2:12-cv-08051-
                                                    RGK-MRW
                      v.

 ENCINO MOTORCARS, LLC,                                ORDER
 erroneously sued as Mercedes Benz
 of Encino,
                 Defendant-Appellee.


     On Remand from the United States Supreme Court

                        Filed July 19, 2018

   Before: Susan P. Graber and Kim McLane Wardlaw,
   Circuit Judges, and James C. Mahan,* District Judge.


                              ORDER

   On remand from the Supreme Court, Encino Motorcars,
LLC v. Navarro, 138 S. Ct. 1134 (2018), no further issues
remain. The district court’s judgment is AFFIRMED.


    *
      The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.